[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
"The purpose of a motion to strike is to contest . . . the legal sufficiency of the allegations of any complaint . . . to state a claim upon which relief can be granted." (Internal quotation marks omitted.) Novametrix Medical Systems. Inc. v.B.O.C. Group, Inc., 224 Conn. 210, 214-215, 618 A.2d 25 (1992). "In ruling on a motion to strike, the court is limited to the facts alleged in the complaint." Id.
The present motion to strike (#116) asks this court to make a factual determination regarding the resolution of an essential element of a cause of action for public nuisance which has not been pleaded.
"Whether the elements necessary to establish a claim of nuisance have been proven is a question of fact which is ordinarily determined by the trier of fact." Tomasso Bros., Inc.v. October Twenty-Four, Inc., 221 Conn. 194, 197, 602 A.2d 1011
(1992). "[F]actual issues cannot be resolved on a motion to strike." Brownlee v. Town of Newtown, Superior Court, judicial district of Danbury, Docket No. 305340, (January 24, 1992, Fuller, J.).
Accordingly, for the foregoing reasons, the motion to strike is hereby denied.
It is so ordered.
BY THE COURT:
STANLEY, J.